DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 5 describes that the first and second tapered regions extend approximately 30 mm (1.2 inches). However, the specification does not disclose claimed approximate values.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, 5 and 6, the claims use measures in the metric system and in the English system. However, when converting the values from one system to the other system the measures are not the same due to rounding and approximating. The claimed values in the English system are approximate values of the Metric system. For example, 1 mm is equal to 0.0393701 inches, whereas the claim indicates that 1 mm is equal to .04 inches. The same applies for the claimed 0.04 inches that is equivalent to 1.0 mm.  The Examiner suggests, in order to overcome the present rejection, that only one measurement system be set forth in the claims..
Regarding claim 5, the use of the term “approximately” in line 2 is unclear because the specification does not define the scope of what the “approximately” language encompases when referring to the length of each tapered region.  The metes and bounds of claim 5 are indefinite.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  
At the end of line 13 the use of a coma after the word “and” is not understood. The coma does not appear appropriate for that location in the sentence.  Appropriate correction is required.
The claim uses the terms mesial portion in lines 5-6 and distal portion in lines 14-15, and at the same time uses the term open-oriented mesial portion and closed-oriented distal portion in the preamble.  The Office understands that when describing the mesial portion, it refers to the open-oriented mesial portion, and for the distal portion, it refers to the closed-oriented distal portion. It is suggested to choose one term for each portion in order to avoid potential confusion. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkel (US 6382974 B1) in view of Hallows (US 20040038176 A1).
[AltContent: ][AltContent: arrow][AltContent: textbox (Central axis)][AltContent: ][AltContent: textbox (First end and second end)][AltContent: textbox (Open-oriented mesial portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Center gripping portion)]
    PNG
    media_image1.png
    246
    461
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Mesial wire tip second leg)][AltContent: ][AltContent: textbox (Obtuse angle)][AltContent: ][AltContent: arrow][AltContent: textbox (Mesial wire tip first leg)][AltContent: textbox (Fig. 1A zoomed portion)][AltContent: ][AltContent: textbox (First tapered region)]
    PNG
    media_image2.png
    262
    354
    media_image2.png
    Greyscale


Regarding claim 1, Garfinkel discloses a dental apparatus for verifying clearances between teeth, comprising a center gripping portion (12), an open-oriented mesial portion (28) (see annotated Fig. 1A above),  
the center gripping portion extending from a first end to a second end and defining central axis (26) (see annotated Fig. 1A above), 
the mesial portion (28) extending from the center gripping portion first end (see annotated Fig. 1A above), the mesial portion consisting of: 
a first tapered region coupled to the center gripping portion first end and extending therefrom (see annotated Fig. 1A zoomed portion), and 
a constant-diameter mesial wire tip of a selected diameter extending from the first tapered region, the mesial wire tip further comprising a mesial wire tip first leg coupled to the first tapered region and extending away from the central axis at a mesial wire tip first obtuse angle (see annotated Fig. 1A zoomed portion), and a mesial wire tip second leg extending orthogonally from the mesial wire tip first leg and oriented toward the central axis (see annotated Fig. 1A) (see col. 4, lines 18-32).
However, Garfinkel does not disclose that the dental apparatus includes a closed-oriented distal portion, where the distal portion extendes from the center gripping portion second end, where the distal portion consisting of: 
a second tapered region coupled to the center gripping portion second end and extending therefrom, and 
Dkt No. KIM.021-CONPage 1 of 3Serial No. Not yet assigneda constant-diameter distal wire tip of the selected diameter extending from the second tapered region, the distal wire tip further comprising a distal wire tip first leg coupled to the second tapered region and extending away from the central axis at a distal wire tip second obtuse angle and parallel to the mesial wire tip first leg, and a distal wire tip second leg extending orthogonally from the distal wire tip first leg and oriented toward the central axis and parallel to the mesial tip second leg.
[AltContent: arrow][AltContent: textbox (Tapered region)][AltContent: textbox (Wire tip second leg)][AltContent: arrow][AltContent: textbox (Tapered region)][AltContent: textbox (Wire tip second leg)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Wire tip first leg)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Wire tip first leg)][AltContent: ][AltContent: ][AltContent: textbox (First end and second end)][AltContent: arrow][AltContent: textbox (Center gripping portion)]
    PNG
    media_image3.png
    230
    702
    media_image3.png
    Greyscale


Hallows teaches a dental instrument including a center gripping portion between a first end and a second end, an open-oriented mesial portion and a closed-oriented distal portion, where each of the mesial and the distal portions include a tapered region, a distal wire tip first leg at an obtuse angle followed by a wire tip second leg orthogonally from the wire tip first leg (see annotated Fig. 3 above and [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the center gripping portion of Garfinkel, with the mesial portion of Garfinkel in the closed-oriented position of Hallows, in order to provide a second wire tip oriented in the opposing direction from the mesial portion. Furthermore, it is well known that by having two working portions in opposing ends of the gripping portion been positioned in opposing orientation is easier for the user to handle the instrument. Furthermore, if the same instrument is used in the second end in opposing orientation as the instrument in the first end, both leg of each instrument will be oriented parallel to each other.   
 Regarding claim 2 and 3, Garfinkel/Hallows discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Garfinkel/Hallows does not disclose further including, that the selected wire diameters of the respective mesial wire tip and distal wire tips are selected from the range of 1.0 mm (0.04 inches) to 2.5 mm (0.1 inches) (for claim 2); that the selected wire diameters of the respective mesial wire tip and distal wire tips are selected from the group of: 1.0 mm (0.04 inches), 1.5 mm (0.06 inches), 2.0 mm (0.08 inches), and 2.5 mm (0.1 inches) (for claim 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a wire having a selection for the diameter for the mesial and distal wire tip from the range 1.0 mm (0.04 inches) to 2.5 mm (0.1 inches) (for claim 2); a selection of diameters for the mesial and distal wire from the group of 1.0 mm (0.04 inches), 1.5 mm (0.06 inches), 2.0 mm (0.08 inches), and 2.5 mm (0.1 inches) (for claim 3), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 4, Garfinkel/Hallows discloses the claimed invention substantially as claimed, as set forth above for claim 1, and wherein Garfinkel and in Hallows further includes that each of the tapered regions taper from a respective first diameter proximate their respective connections to the ends to a second diameter equal to the selected wire diameter (see Fig. 1b above of Garfinkel and Fig. 3 above of Hallows).  
Regarding claim 5, Garfinkel/Hallows discloses the claimed invention substantially as claimed, as set forth above for claim 4.
However, Garfinkel/Hallows does not disclose further including that each of the first and second tapered regions extend approximately 30 mm (1.2 inches) from their respective connections to the respective mesial and distal wire tip first legs.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide in each of the tapered regions that extend approximately 30 mm (1.2 inches) from their respective connections to the respective wire tip first legs , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 6, Garfinkel/Hallows discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Garfinkel/Hallows does not disclose further including that each of the mesial wire tip and distal wire tip first legs is not more than 10 Dkt No. KIM.021-CONPage 2 of 3Serial No. Not yet assignedmm (0.4 inches) long, and each of the mesial wire tip and distal wire tip second legs is not more than 5 mm (0.2 inches) long.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that each of the mesial wire tip and distal wire tip first legs to be not more than 10 Dkt No. KIM.021-CONPage 2 of 3Serial No. Not yet assignedmm (0.4 inches) long, and each of the mesial wire tip and distal wire tip second legs is not more than 5 mm (0.2 inches) long, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 7, Garfinkel/Hallows discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where in Garfinkel’s and in Hallows’ include in each of the first and second obtuse angles.
However, Garfinkel/Hallows does not disclose that the obtuse angles are 115 degrees.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide in each of the first and second obtuse angles to be 115 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772